Citation Nr: 0019957	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an increased rating for the service-
connected hepatitis, currently rated as 10 percent disabling.  




WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from May 18 to June 25, 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1986 rating decision of the RO.  

In July 1988, the Board declined to reopen the veteran's 
claim of service connection for a psychiatric disorder.  In 
August 1995, the Board vacated its decision.  

In March 1996, the Board remanded the case for additional 
proceedings.  In August 1997, a hearing was held before the 
undersigned Member of the Board at the RO.  

In a June 1998 decision, the Board denied several issues on 
appeal and remanded the issue of service connection for a 
psychiatric disorder.  

The Board also remanded the hepatitis issue, instructing the 
RO to issue a statement of the case and afford the veteran an 
opportunity to perfect the appeal.  The veteran did perfect 
the appeal of the issue.  

The Board recognizes that the RO reopened the veteran's 
psychiatric disorder claim and found it to be well grounded.  
Nonetheless, inasmuch as those issues are jurisdictional 
(that is, VA cannot reach the merits of the veteran's claim 
until those issues are satisfied), the Board must first 
address them.  

(The claim for increase is addressed in the Remand section of 
this document.)  


FINDINGS OF FACT

1.  In June 1983, the RO denied the veteran's original claim 
of service connection for a nervous disorder; the veteran was 
advised of his appellate rights but failed to file a timely 
appeal.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June 
1983 decision.  

3.  The veteran's reopened claim of service connection for a 
psychiatric disorder is plausible and capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for an innocently acquired psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an innocently acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1131, 1154(b), 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(d) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In June 1983, the RO denied service connection for a 
psychiatric disorder.  The veteran was notified of the 
decision and his appellate rights, but he failed to file a 
timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the June 1983 decision, the evidence consisted 
of the veteran's service medical records and claim form.  The 
service medical records were negative for evidence of a 
psychiatric disorder.  

The evidence submitted subsequent to the June 1983 decision 
includes private and VA medical evidence and statements and 
testimony offered by the veteran in support of his claim.  

Of particular significance are recent statements from a 
private licensed psychologist and licensed clinical social 
worker.  They both opined that the veteran had a psychiatric 
disorder prior to service and that the disorder had been 
aggravated by his period of service.  In addition, a June 
1999 VA examiner also stated that the veteran's preexisting 
schizophrenia was probably aggravated by his brief stay in 
the military.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the June 1983 decision.  At the time of 
the June 1983 decision, there was no medical evidence of a 
psychiatric disorder.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for a psychiatric disorder.  

II.  Well groundedness

As the veteran's claims of service connection for a 
psychiatric disorder has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

Given the medical evidence suggesting that the veteran had 
current psychiatric disability that had been aggravated by 
his brief period of service, the Board finds the claim of 
service connection for a psychiatric disorder to be well 
grounded.  38 U.S.C.A. § 5107.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder and 
the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.  



REMAND

In addition to the two private reports discussed hereinabove, 
two VA examinations were conducted.  As referred to above, in 
June 1999, a VA psychologist examined the veteran.  He 
diagnosed undifferentiated schizophrenia.  He stated that the 
condition preexisted service and opined that the condition 
was probably aggravated by his brief stay in the military.  
Later in June 1999, a VA psychiatrist examined the veteran.  
He also stated that the condition preexisted service, but 
suggested that the disability was not aggravated by service.  

In September 1999, the RO requested both VA examiners to 
attempt to resolve whether the veteran's preexisting 
schizophrenia was permanently aggravated by the veteran's 
service.  In an October 1999 addendum to his original report, 
the psychologist reiterated his belief that the veteran's 
schizophrenia was aggravated by his military experiences.  
The psychiatrist again suggested that any such increase in 
disability was due to the natural progression of the disease.  

In December 1999, the RO again requested both examiners to 
attempt to resolve their difference in opinion.  Next to the 
question of whether the veteran's preexisting psychiatric 
disorder was aggravated by service, the word "no" was 
written in pen.  The RO interpreted this to mean that both 
mental health professionals agreed that the disability was 
not aggravated in service.  The Board surmises that perhaps 
the word "no" indicated that the examiners could not agree.  
The RO should contact the mental health professionals for 
clarification.  

In addition, in light of the differing opinions among all of 
the mental health professionals, the RO should specifically 
address the doctrine of reasonable doubt as described at 38 
C.F.R. § 3.102 (1999).  

Regarding the veteran's hepatitis claim, the RO correctly 
noted in the January 2000 supplemental statement of the case 
that a July 1999 VA consultation by a gastroenterologist 
indicated that the veteran's symptoms, including fatigue, 
were due in part to his hepatitis.  The RO then inquired of 
the VA mental health professionals whether the veteran's 
fatigue was attributable to his psychiatric disability.  The 
mental health professionals indicated that there was a 
connection between the two.  Thus, the RO denied an increased 
rating on the basis that the veteran's fatigue, a criterion 
for a higher rating for hepatitis, was not due to the 
hepatitis.  In light of the contradictory evidence, the RO 
should arrange for another examination to evaluate the 
veteran's hepatitis.

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability since service and 
hepatitis since July 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The RO should contact the VA 
psychologist and psychiatrist who 
conducted the June 1999 examinations and 
have them clarify whether they both 
agreed that the veteran's preexisting 
psychiatric disorder was not aggravated 
by his period of service.  

3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
hepatitis.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should describe the severity and 
frequency of the veteran's symptoms.  
Specifically, the examiner should state 
whether the veteran suffers from fatigue, 
anxiety or gastrointestinal disturbance 
associated with the hepatitis.  Complete 
rationale for the opinions expressed 
should be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issues on appeal.  
Regarding the psychiatric disorder claim, 
the RO should specifically address the 
doctrine of reasonable doubt as described 
at 38 C.F.R. § 3.102.  If the benefits 
sought on appeal are not granted, he 
should be issued a Supplemental Statement 
of the Case, to include the new 
regulatory criteria, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



